Ladd, J.
1 — Nothing is of greater importance in a jury trial than that the court shall make clear and certain to the jurors the very issues they are to determine. Ordinarily those required to serve are unaccustomed to the duties devolving upon them, and are likely to become confused by the mass of conflicting evidence and the illimitable arguments of counsel. The very purpose of instructing them is to make plain the issues they are to try, and the rules of law by which the evidence is to be examined and applied. Pleasants v. Fant, 22 Wall. 116; Duthie v. Town of Washburn, 87 Wis. 231 (58 N. W. Rep. 381). They should not be required to search the pleadings, even though copied into the instructions, for the controverted facts to be passed upon. It is often difficult for the experienced lawyer to fix upon the -precise contentions of the parties, and there can never be anv degree of certainty that jurors, without legal training, have been able to do so from an examination of tjie pleadings; besides, it is as much the duty of the judge to *422extract tbe issues from the pleadings, and make them known and intelligible to the jurors, as it is their duty to pass upon them when this has been done. The practice of referring the jury to the pleadings has been condemned by this court. Porter v. Knight, 63 Iowa, 367; Keatley v. Railway Co., 94 Iowa, 688; Bryan v. Railway Co., 63 Iowa, 464. Also that of reading them as part of the charge. Hall v. Carter, 14 Iowa, 366. Copying the pleadings into the instructions as a statement of the issues is subject to the same criticism as the use of the originals, if the jury are permitted to take these upon retirement for deliberation. The only difference lies in their attachment as a preface to the other portion of the charge, and the use of the original separately. In Gorman v. Railway Co., 18 Iowa, 518, so copying was disapproved, and in Robinson & Co. v. Berlcey, 100 Iowa, 136, it was held erroneous. In Hollis v. Insurance Co., 65 Iowa, 460, the issues were subsequently stated, the copies being treated as surplusage. In Little v. McGuire, 43 Iowa, 441; and Crawford v. Nolan, 12 Iowa, 673, it was held that, in view of the plain and unambiguous language of the pleadings, and the simplicity of the issues, stating them in the words of the pleader was without prejudice. The mile, then, deducible from these authorities is that the court must determine from an examination of the pleadings what the issues are, and so state them to the jury as to be readily comprehended, and that setting out the pleadings in lieu thereof will not be tolerated, unless manifestly without prejudice. We may add that such issues cannot be too clearly and explicitly stated, and that terseness and brevity will uniformly add emphasis.
In the case at bar, the pleadings, except an amendment and general denials, were copied as. a statement of the issues, covering nine closely printed pages of the abstract, and constituted the first eleven instructions. As the petition was in three counts, and the counterclaim contained a like number, this involved unnecessary repetition, tending to confusion *423and to the obscurity of the real differences between the several issues in controversy. They should have been made plain and accessible to the jury, in language comprehensible to those unlearned in the law, and free from vain repetition.
2 II. Exception is taken to the thirty-ninth paragraph of the charge: “In considering the instructions, consider them together, as they all, and not any one of them, contain the law by which you are to be guided.” If “all” had been inserted before “the law,” we take it that appellant would have been content. The criticism is that the jury are told no single instruction can .be regarded as stating the law. One paragraph of the charge may contain the law applicable to a certain hypothesis in the ease, or be controlling when applied to a given state of facts, if found to have been established, and by which the jury must be guided. This was true of several of those given. The fault of the instruction lies in apparently negativing this rule. No one instruction may contain all the law applicable to the entire case,' and for this reason all should be considered together in passing upon the issues. But this‘does not obviate the rule that one instruction may contain the law, as applied to some hypothesis or a given state of facts.
3 III. The threshing outfit was used by the plaintiff till near the close of the season of 1896, when he either tendered its return or abandoned it. The evidence in support of the petition tended to show that the machine, while operated by him, would not separate the grain from the straw, or clean it, nor thresh oats or barley well, and that it was worthless as a thresher. One of the defenses interposed was that any failure of the outfit to comply with the alleged warranty resulted from the unskillful handling of Swanson. It was operated by others during the fall of 1897, and a witness testified that the outfit was in precisely the same condition, and was the same in every particular, as the year before. He and others saw it threshing oats and other grain at several places before the trial, and were interrogated *424as to how it was doing the work. The ruling excluding this, evidence sought to be elicited was erroneous. It tended directly to show that the outfit, if warranted, complied therewith, and that the trouble with the machine the year 4 previous might have resulted from unskillful handling. No showing was required as to the character of the answers expected, as these were very evident from the questions. The appellant is entitled to the presumption that the evidence, if received, would have been favorable to the defense. Because of the errors pointed out, the judgment is REVERSED.